Pierce, J.
This is an action for the price of goods bought by the defendant’s brother Eli and delivered at the defendant’s place of business. The main question is whether there is any evidence to warrant the finding of the judge who heard the case, that the defendant was the undisclosed principal in the purchase.
It was in evidence that the defendant was the sole owner of the store; that the goods all were delivered at the store with the exception of one small order sent to Rockland, Maine; that the defendant kept all Ms stock in his show-case; that the brother of the defendant “never puts things in his show-case;” that the goods, purchased by the brother of the defendant from the time the assignor (hereinafter called the plaintiff) opened an account with the brother to the time of this action, were displayed in the store and were not separated from other merchandise in the show-case; that the goods in the show-case were placed there by the defendant, and that, excludmg watches and other tMngs not jewelry, about fifty per cent of the merchandise on display was merchandise purchased from the plaintiff. Further, there was testimony that the defendant,, when solicited by the plaintiff to buy, said, “Eli Aaron did the buying for the concern.” This was evidence enough to warrant a finding that Eli was the agent of the defendant and had authority to bind him.
*99The declarations of the brother as to his place of business, his reasons for being without a rating in different mercantile agencies, his assertion of personal honesty, his production of cancelled notes, his statement that his, .brother (the defendant) knew nothing about the business, and his representation that the defendant was simply a clerk in the store, were verbal acts incidental to his application for credit, and were clearly admissible. Allen v. Duncan, 11 Pick. 308. The evidence was also admissible to show the state of mind of the purchaser. For his state of mind at the moment of buying determined whether the purchase was on his own account or on that of the defendant. Jefferds v. Alvard, 151 Mass. 94. The declarations were not received to prove the authority of Eli to act for the defendant, but were admitted and conditional on the undertaking of the plaintiff “to show that the relation of principal and agent existed between the defendant and said Eli Aaron.” There being evidence of an undisclosed agency the dealings between agent and vendor may be shown including the statements of the agent.
The testimony of the plaintiff in answer to the question “What talk did you have with their (Grafton and Drake’s) representative as to the claim in this suit?” in the main, in substance, was a repetition of testimony of the plaintiff given in cross-examination. The additions to and explanations of that testimony were intended to meet and to answer the claim that the plaintiff, with full knowledge that the defendant was an undisclosed principal for whom E. Aaron had purchased the goods, had assigned the claim to Grafton and Drake who in turn made demand on E. Aaron and no demand upon the defendant for payment of the account, thereby showing an election on the part of the plaintiff to look to Eli Aaron.
Upon the issue whether the plaintiff had elected to look to Eli Aaron and not to the defendant, the plaintiff had the right to have his intention determined from his words and conduct and from all the various circumstances which attended the case. Lund v. Tyngsborough, 9 Cush. 36. Place v. Gould, 123 Mass. 347. Before the plaintiff could be required to make his election whether he would look to the agent or the principal, he had the right to know with reasonable certainty the liability of the newly discovered principal. Raymond v. Crown & Eagle Mills, 2 Met. 319. He *100had the right to consider that the defendant denied that he was the principal. Gay v. Kelley, 109 Minn. 101. His presentment of claim was not conclusive evidence as a matter of law to treat the agent as the only debtor, nor, indeed, is the mere commencement of suit a conclusive election as a matter of law whatever may be its force as evidence of an election as a matter of fact. Raymond v. Crown & Eagle Mills, supra. Weil v. Raymond, 142 Mass. 206, 213.
There is nothing in the record from which it can be determined whether the trial judge did or did not draw an inference favorable or otherwise to the plaintiff or the defendant, from the failure of either of them to produce the agent as a witness. If we assume that an inference was drawn against the contention of the defendant, we cannot say that the conclusion was wrong as a matter of law.

Order dismissing refort affirmed.